         Case 1:20-cv-02722-RA-SLC Document 20 Filed 03/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
REATHIE MACK,

                              Plaintiff,

         -v-
                                                       CIVIL ACTION NO.: 20 Civ. 2722 (RA) (SLC)
COMMISSIONER OF SOCIAL SECURITY,
                                                                       ORDER
                              Defendant.

SARAH L. CAVE, United States Magistrate Judge.

         Pursuant to the scheduling order at ECF No. 5, the Commissioner’s motion for judgment

on the pleadings was due 60 days after Plaintiff’s motion. Plaintiff filed her motion on December

28, 2020, and the Commissioner’s motion was thus due February 26, 201. (ECF No. 18).

         The Commissioner has not filed its motion and is now ORDERED to submit its motion by

March 8, 2021.




Dated:          New York, New York
                March 2, 2021

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
